Citation Nr: 1805126	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  11-20 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for stenosis of the anal canal from scar tissue.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio issued in July 2010.  

In July 2017, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) to develop it further by associating any private medical records since March 2009 and VA treatment records since August 2016.  The search for additional records has been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).   

VA provided examinations to the Veteran in June 2010 and July 2016.    


FINDINGS OF FACT

The Veteran's post-operative residuals of condyloma accuminata with anal stricture were manifested by daily pain in the rectum, leakage, and stool incontinence;  but not great reduction of lumen or extensive leakage, or colostomy.  

CONCLUSION OF LAW

The criteria for an increased disability rating to 30 percent, but no higher, for post-operative residuals of condyloma accuminata with anal stricture have been met. 
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7333 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  An adequate VCAA notice letter was sent to the Veteran in April 2010.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history. 38 C.F.R. § 4.1;  Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 510;  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

III.  Analysis

The Veteran's service-connected post-operative residuals of condyloma accuminata with anal stricture is currently rated as 0 percent disabling for the entire appeal period under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7333.  The Veteran contends this rating does not accurately depict the severity of his disability.  In November 2017, the Veteran's accredited representative filed an appellate brief to argue specifically that another examination is warranted and that additional records not noted as "not available" require remand, presuming they exist.  The brief further communicates that VA records associated with the Veteran's claims file from June 6, 2016 to July 18, 2017 show no treatment of the Veteran for his claimed condition.  However, the Board notes the July 2016 VA examination of the Veteran for his condition is of record and that the representative has not identified any factual or legal reason why it is inadequate.  For the following reasons, the Board finds the record adequate to grant the claimed increase and remand unnecessary.    

Applying DC 7333 is proper because it contemplates the Veteran's rectal symptoms such as moderate constant leakage.  The Board acknowledges that the Veteran is service-connected for stricture of the rectum and anus, and DC 7333 pertains specifically to stricture of the rectum and anus.  The Board notes that DC 7333 particularly contemplates leakage.  DC 7333 warrants a 30 percent rating for moderate reduction of lumen or moderate constant leakage; a 50 percent rating for great reduction of lumen, or extensive leakage; and a 100 percent rating for colostomy. 

A lumen is the "cavity or channel within a tube or tubular organ." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1077 (32d ed. 2012).  The regulations do not define the terms "occasional," "frequent," "fairly frequent," "mild," "moderate," "extensive," and "large."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  Although the use of such terms by VA examiners and others is evidence the Board considers, it is not dispositive of the issue.  The Board must evaluate all evidence when deciding to increase a rating. 
38 C.F.R. §§ 4.2, 4.6.

In July 2016 and June 2010, VA afforded the Veteran examinations.  The Board finds the examiners competent due to their education and credentials; and credible due to experience and findings supported by extensive notes of symptoms and descriptions.  Thus, the Board lends great weight to their findings as described in detail, including by interviewing the Veteran, who is competent to report his observed symptoms, such as frequency of leakage and pruritus, or itching, due to it.  The Board finds the Veteran's reports credible and probative.  

The July 2016 VA examiner noted the Veteran reported his daily flare-ups require he clean himself, using a tissue to plug or minimize leakage.  These are the types of lay observations of evidence to which the Board gives great weight.  Generally, lay evidence is competent as to a disease with "unique and readily identifiable features" and "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins);  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder);  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus);  Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); and Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

On physical examination, although the Veteran reported he could feel a scar, the July 2016 VA examiner could not find a visible or palpable scar.  No evidence was reported of reduced lumen.  Further, the examiner noted a mild or moderate hemorrhoid externally and normal rectal tone.

In June 2010, the Veteran received a VA examination shortly after filing his claim.  The examiner noted the Veteran reported a pulling sensation and continual soreness near the rectum.  Further, the examiner noted an external hemorrhoid of years, regular bowel movements, but no fecal leakage.  Like the July 2016 examiner, the June 2010 examiner could not see or feel a scar; and noted the lumen was normal.   In an August 2010 statement, the Veteran reported that he had pain and leakage due to the service-connected condition.       

Weighing the evidence, the criteria for a 30 percent rating under DC 7333 are met because the lay evidence is in equipoise relative to the observed medical evidence to show moderate constant leakage.  The Board finds the leakage and occasional incontinence does not meet or nearly approximate the level of severity contemplated by "extensive leakage" required to attain the next higher 50 percent rating.  Finally, the Veteran has not argued, and there is no medical evidence showing, that he has colostomy, required for a 100 percent rating.

For the above reasons, the currently assigned rating of 0 percent for the Veteran's post-operative residuals of condyloma accuminata with anal stricture is inadequate, and a rating of 30 percent for the entire appellate period is warranted.  At no point during the applicable rating period have the criteria for ratings higher than those discussed above been met or approximated.  The Board has considered and found the benefit of the doubt doctrine applies and the evidence preponderates to find that a 30 percent rating is warranted.  38 U.S.C. § 5107(b).


ORDER

Entitlement to a disability rating of 30 percent for post-operative residuals of condyloma accuminata with anal stricture is granted, subject to the laws and regulations governing payment of monetary awards.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


